Opinion by
Willson, J.
§ 327. Minor may sue by next friend, when. Elias Jackson, a minor, brought and prosecuted this suit by his next friend. Said minor had no guardian in this state, but had a mother and step-father residing in the state of Arkansas. Held: It is well settled that a minor who has no guardian may, in this state, maintain a suit by his next friend. (Hays v. Hays, 66 Tex. 606; R’y Co. v. Styron, id. 421.) The fact that Jackson had a natural guardian residing in another state did not deprive him of the right to maintain this suit by his next friend.
Affirmed.